Citation Nr: 0509079	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 17, 2000, 
for the award of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for diabetes 
mellitus, effective April 17, 2000.  In July 2003, the 
veteran testified at a Board hearing at the RO; the 
transcript is of record.

In February 2004, the matter was Remanded because the veteran 
had submitted new evidence to support his claim which had not 
been considered by the RO.  The RO considered this new 
evidence and issued a Supplemental Statement of the Case in 
October 2004.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  On April 17, 2000, the veteran filed a claim of service 
connection for diabetes mellitus.

3.  A January 2002 rating decision granted service connection 
for diabetes mellitus, assigning a 20 percent disability 
rating effective April 17, 2000.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 
2000, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. 5107, 5110 (West 
2002); 38 C.F.R. 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in April 2000, the 
veteran claimed service connection for diabetes.  A January 
2002 granted service connection.  The veteran filed a 
substantive appeal as to the effective date assigned to the 
grant of service connection for diabetes mellitus.  Only 
after the respective rating action was promulgated did the 
AOJ, in December 2002 issue a Statement of the Case informing 
the veteran of the enactment of the VCAA and the implementing 
regulations.  In February 2004, the matter was Remanded for 
the RO to consider new evidence submitted by the veteran.  
That same month, the RO issued a VCAA letter to the veteran 
notifying the veteran of what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to his 
claim for an earlier effective date.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ subsequent to a Board Remand and 
prior to re-certification to the Board.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, he was afforded a travel Board 
hearing in July 2003.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, a post-service Agent Orange examination performed in 
March 1993, several informal claims of service connection for 
multiple disorders, and post-service medical records.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Factual Background

Upon review of the evidence of record, in October 1992, the 
veteran filed an informal claim of service connection for a 
tumor on his "left upper" and for impotency.  He contended 
that these disorders were as a direct result of exposure to 
Agent Orange while serving in Vietnam.

In December 1992, the RO issued a letter to the veteran 
requesting that he submit additional evidence and informing 
him that he could contact a VA Medical Center and request an 
examination and screening by a special Agent Orange 
examination and treatment unit.

On March 12, 1993, the veteran underwent an Agent Orange 
examination at a VAMC in Baton Rouge, Louisiana.  The veteran 
complained of a lump in the left arm, "sugar diabetes," 
impotency, prostate and kidney problems, and respiratory and 
sinus disorders.  The veteran reported that he thought all of 
the above disorders were related to exposure to Agent Orange.  
He reported that a diagnosis of "sugar diabetes" was 
rendered in 1988; however, he indicated that he had received 
no treatment.  Following the Agent Orange examination, a VAMC 
treatment record dated on March 15, 1993, noted that lab 
results confirmed a diagnosis of diabetes mellitus.

In May 1994, service connection was denied for lump left 
upper extremity and impotence secondary to herbicide 
exposure.

In August 1996, the veteran filed an informal claim to reopen 
entitlement to service connection for lump left upper 
extremity and impotence secondary to exposure to Agent 
Orange, and claimed service connection for "prostate 
trouble" and "bronchial trouble" secondary to exposure to 
Agent Orange.  In a September 1996 rating decision, the RO 
declined to reopen entitlement to service connection for lump 
left upper extremity and impotence, and denied service 
connection for bronchial condition.  Service connection for a 
prostate condition secondary to Agent Orange exposure was 
deferred.

In October 1996, the veteran filed an informal claim of 
service connection for peripheral neuropathy, bronchitis and 
prostate problems due to exposure to herbicides.

In a June 1997 rating decision, service connection for 
prostate trouble, peripheral neuropathy and bronchial trouble 
were denied.  

On April 17, 2000, the veteran filed an informal claim of 
service connection for diabetes mellitus due to exposure to 
Agent Orange.  On May 1, 2000, a rating decision denied 
service connection for diabetes mellitus; the veteran was 
issued notification of this decision on May 5, 2000.  In the 
interim, on May 1, 2000, the RO received additional 
documentation from the veteran regarding his claim of service 
connection for diabetes mellitus.  A May 9, 2000, rating 
decision again denied service connection for diabetes 
mellitus.  The veteran submitted a Notice of Disagreement 
with the denial, and in a January 2002 rating decision 
service connection was granted, assigning an effective date 
of April 17, 2000.  The veteran then submitted a substantive 
appeal as to the effective date assigned claiming that the 
effective date should be in March 1993.

At the travel Board hearing held in July 2003, the veteran 
presented several arguments regarding entitlement to an 
earlier effective date.  First, he contended that private 
treatment records showed that a diagnosis of diabetes had 
been rendered as early as 1988.  The veteran testified, 
though, that these records were unavailable for review, and 
the earliest treatment records available showing a diagnosis 
of diabetes mellitus are those from the VAMC dated in March 
1993.  Second, he contended that in October 1996 he filed a 
claim of service connection for diabetes with peripheral 
neuropathy secondary to exposure to Agent Orange.  Third, the 
veteran testified that he did not claim service connection 
for diabetes because at that time VA did not attribute the 
disorder to exposure to herbicides.  

Subsequent to the hearing, in July 2003, the veteran 
submitted additional evidence, including a copy of 
handwritten correspondence which was purportedly created by 
the veteran on March 11, 1993, in response to correspondence 
from the RO.  Included in the letter was the veteran's 
contention that his "sugar diabetes" was due to exposure to 
Agent Orange.  There is no date stamp from the RO, nor any 
other indication that the letter was received by the RO prior 
to July 2003.  The letter is not contained in any other 
portion of the evidence of record.  

Subsequent to the travel Board hearing and Board Remand, the 
veteran's representative submitted argument regarding the 
claim for an earlier effective date.  The representative 
stated that the veteran first applied for "disability 
compensation based on Agent Orange exposure on October 15, 
1992, although he did not specifically claim type [II] 
diabetes in that application."  The representative also 
addressed the Agent Orange examination that was performed in 
March 1993, and noted the veteran's contention  that his 
"sugar diabetes" was related to exposure to Agent Orange.  
The representative argued that the RO had constructive notice 
of the veteran's informal claim for diabetes due to the Agent 
Orange VA examination.
The representative also argued that the March 11, 1993, 
correspondence from the veteran constituted an informal claim 
of service connection for "sugar diabetes" related to 
exposure to Agent Orange.  

II.  Laws and Regulations

With a claim of service connection, the effective date of an 
award will be:  (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  Such informal claim must identify the benefit 
sought.  Id.  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2004).

III.  Analysis

Initially, the Board has considered the March 11, 1993, 
handwritten correspondence submitted by the veteran in July 
2003.  Although the veteran references correspondence from 
the RO, refers to exposure to Agent Orange, and references 
"sugar diabetes," there is no indication that the RO 
received this correspondence prior to July 2003.  
Consequently, the Board is unable to consider this 
documentation as an informal claim of service connection for 
diabetes mellitus.  

The veteran's representative has also argued that the 
veteran's October 1996 claim of service connection for 
peripheral neuropathy also constituted a claim of service 
connection for diabetes.  The informal claim submitted did 
not reference the disorder of diabetes mellitus.  Peripheral 
neuropathy is a disorder affecting any segment of the nervous 
system, and there are several types to include diabetic 
peripheral neuropathy.  The October 1996 informal claim does 
not contain any indication that the veteran intended to apply 
for benefits related to diabetes mellitus or diabetic 
peripheral neuropathy.  

The veteran contends that the medical evidence of record 
shows an initial diagnosis of diabetes mellitus as early as 
1988.  There is no medical evidence to support this 
contention, and the veteran testified that the medical 
records were unavailable for review.  The medical evidence 
does reflect a diagnosis of diabetes mellitus in March 1993.  
Nevertheless, prior symptomatology of diabetes mellitus is 
not relevant to the issue of an effective date, as the 
effective date assigned for an original claim for 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  There is no statutory provision 
which authorizes VA to award benefits retroactively on the 
basis of the veteran's diagnosis of diabetes mellitus in 
March 1993.  

With regard to the diagnosis of diabetes mellitus in March 
1993 at the VA Agent Orange examination, the veteran has also 
argued that such diagnosis constitutes constructive notice of 
an informal claim for compensation.  The March 1993 
examination report does reflect the complaint and eventual 
diagnosis of diabetes mellitus, and the veteran's opinion 
regarding an etiological connection to exposure to Agent 
Orange.  There is no indication earlier than April 17, 2000, 
however, that the veteran was seeking a benefit in relation 
to his diabetes mellitus.  It appears that the veteran 
believes that VA was required to infer a claim of service 
connection for diabetes mellitus from a medical examination 
report, even in the absence of any statement whatsoever from 
him to the effect that he in fact sought service connection 
for this disorder.  Although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
must identify the benefit sought.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  The record is devoid of any 
communication from the veteran prior to April 17, 2000, that 
could be construed as a formal or informal claim for benefits 
identifying the benefit sought, that being service connection 
for diabetes mellitus.  The fact that he reported to the 
March 1993 VA Agent Orange examination and offered his lay 
opinion that his disorders were related to exposure to Agent 
Orange, does not rise to the level of a claim, absent any 
written statement by the veteran or a representative 
indicating potential entitlement to VA benefits for his 
diabetes mellitus.  See Id. at 34-35.  (Mere presence of 
medical evidence in the record concerning a psychiatric 
condition did not establish an intent on the part of the 
veteran to seek service connection for a psychiatric 
condition; rather, the veteran is required to assert the 
claim expressly or impliedly.)  See also Talbert v. Brown, 7 
Vet. App. 352, 356- 57 (1995) (holding that, while the Board 
must interpret a veteran's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
veteran).

The veteran has also argued that prior to April 17, 2000, he 
did not file a claim of service connection for diabetes 
mellitus because he was told that the disorder of diabetes 
mellitus was not attributable to exposure to Agent Orange.  
At the outset, the Board notes that prior to April 17, 2000, 
the veteran was not precluded from establishing service 
connection for diabetes mellitus with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  The veteran, however, failed to file any claim of 
service connection for diabetes mellitus prior to April 17, 
2000.  Presumptive service connection for diabetes mellitus 
type II and exposure to Agent Orange was not established 
until May 2001.  VA is required to provide retroactive 
benefits to certain claimants who filed claims for Type II 
diabetes before it was added to VA's presumptive list, 
specifically claims decided during the period from September 
25, 1985 to July 8, 2001.  This is inapplicable to the 
veteran, however, because he did not file a claim, informal 
or otherwise, prior to April 17, 2000, the effective date 
assigned.  See Williams v. Principi, 15 Vet. App. 189 (2001); 
Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
(Nehmer II); and Nehmer v. Veterans' Administration, 284 F.3d 
1158 (9th Cir. April 1, 2002), aff'd Nehmer v. United States 
Veterans Administration, No. C86-6160 TEH (N.D. Cal. Dec. 12, 
2000).

In summary, by written documentation received by the RO on 
April 17, 2000, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus as secondary to 
exposure to Agent Orange.  As April 17, 2000, is the earliest 
date of receipt of the veteran's claim, there is no legal 
basis for assigning an effective date for service connection 
prior to that date.  The effective date of the award of 
compensation benefits is the date on which VA received the 
claim that resulted in the grant of compensation. 


ORDER

Entitlement to an effective date earlier than April 17, 2000, 
for service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


